Citation Nr: 1727469	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right inguinal hernia.

2.  Entitlement to service connection for bilateral ear fungus, to include otitis externa.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  They were further remanded by the Board in December 2015 to allow for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)  

The Veteran properly withdrew his hearing request in January 2015.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for right inguinal hernia and bilateral ear fungus.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

As mentioned above, the Board previously remanded these claims in December 2015.  At that time and in pertinent part, the RO was instructed to obtain the Veteran's VA treatment records from February 2011 to the present.  38 C.F.R. 
§ 3.159(c)(2) (2016).  However, VA treatment records subsequently added to the claims file span only March 2001 to February 2011.  As such, the claims file does not contain any VA treatment records for the past six years.  

However, a claimant has the right to substantial compliance with remand directives.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Thus, as these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from February 2011 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

